       Case 3:17-cv-01720-JWD-RLB           Document 191       03/17/21 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF LOUISIANA

MICHAEL MCCLANAHAN, ET AL.                                          BENCH TRIAL/ZOOM
                                                                    CIVIL ACTION
VERSUS
                                                                    NO. 17-1720-JWD-RLB
SCOTT WILSON, ET AL.


       A Bench Trial by Zoom Video Conferencing was held in the above matter before District

Judge John W. deGravelles on March 17, 2021. Present were William Brock Most, Brian Edwin

Lahti and Hope Ann Phelps for Plaintiffs and Celia R. Cangeolis for Defendant.

       Witnesses are sequestered.

       Counsel for Plaintiffs presents a brief opening statement.

       Counsel for Defendant waives opening statement.

       The following witnesses are sworn and testify:

               1. Michael McClanahan,
               2. Gary Chambers,
               3. Eugene Collins.

       Exhibits were filed.

       Plaintiffs rest.

       Michael McClanahan returns to the stand and testifies on cross examination by

counsel for Defendant.

       Deputy Chief Johnny Dunnam (John Sherwood Dunnam) is sworn and testifies.

       Defendant rests.

       Counsel present closing arguments.

       Counsel for Defendant indicates that she would like a copy of the transcript prior to

filing proposed findings of fact and conclusions of law.
        Case 3:17-cv-01720-JWD-RLB              Document 191        03/17/21 Page 2 of 2




       IT IS ORDERED that within twenty-one (21) days from the date the transcript is filed

into the record, the parties shall file simultaneous proposed findings of fact and conclusions of

law. Fourteen (14) days thereafter, each side may file a rebuttal brief. Both submissions

should provide citations to specific parts of the record, including transcript pages and

exhibits and shall be emailed to the Courtroom deputy in a Microsoft Word document. When

referring to video exhibits in briefing, counsel shall cite to the specific beginning and ending

times of said video exhibits. An example of the Court’s preferred format for proposed

findings of facts and conclusions of law is included on this Court’s webpage.

       The Court expresses to counsel some of the items that should be addressed in the proposed

findings of facts and conclusions of law and states that after the post-trial briefing is complete, the

Court may schedule oral argument.

       Signed in Baton Rouge, Louisiana, on March 18, 2021.



Reporter: Gina Delatte-Richard                      S
Cv 6; T: 7:00                             JUDGE JOHN W. deGRAVELLES
                                          UNITED STATES DISTRICT COURT
                                          MIDDLE DISTRICT OF LOUISIANA
